25 N.Y.2d 1007 (1969)
Clifford Washburn et al., Appellants,
v.
State of New York, Respondent. (Claim No. 42936.)
Court of Appeals of the State of New York.
Argued October 3, 1969.
Decided October 29, 1969.
Herman E. Gottfried and Joseph C. Shapiro for appellants.
Louis J. Lefkowitz, Attorney-General (Jean M. Coon and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge GIBSON.
Order affirmed, with costs; no opinion.